DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments filed on 5/28/2021 and 12/21/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 4-7, 38-43, 45-48 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-7 to a labeled polymerase, in the paper of 10/7/2019, is acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

1, 2, 4-7, 38-43, 45-48 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huang WO 2010/068884.
This rejection was stated in the previous office actions as it applied to previous claims 1, 2, 4-7, 38-43, 45-48.  In response applicants have again not amended the claims, but rather continue to traverse the rejection as it applies to the previous claims.  For applicants convenience the original rejection is repeated herein.
Huang teaches methods and systems for direct sequencing of single DNA molecules.  Huang teaches compositions and DNA polymerases for use in the methods of direct sequencing of DNA molecules.  Included in the disclosure of Huang is a labeled DNA polymerase wherein said DNA polymerase comprises at least one FRET donor and at least one FRET acceptor positioned on the DNA polymerase so that a distinct FRET signal is generated for each different nucleotide incorporated into the new DNA strand by the DNA polymerase (see Examples 1 and 2, claims 1-13 and supporting text).  Huang teaches that the FRET donor and acceptor both comprise a fluorescent molecule (e.g., an organic dye molecule)(see paragraphs [0105]).  Huang teaches that the donor and acceptor can be independently selected from the group consisting of fluorescein, cyanine, rhodamine, and the Alexa series of dyes and the Atto series of dyes (Atto-Tec GmbH).  Huang teach that high-performing organic dye molecules can be excited to emit 1-3 million (106) photons before they are photobleached.  Huang et al. further teach that “Highly photostable dyes are thus desired for single molecule work” and the Alexa series of dyes are some of the brightest and most photostable dyes available.  Huang et al. further teach the removal of oxygen and prevention of blinking will reduce photobleaching.  Huang et al. teach that examples 
Huang teaches that in some embodiments, the FRET donor and acceptor do not interfere with the activity of the DNA polymerase (paragraph [0009]).  Huang also teaches that one of skill will recognize that additional modifications can be made to the polymerases of the present invention without diminishing their biological activity thus encompassing at least 80% activity relative to the unconjugated polymerase.  
To support of this teaching, Huang teaches that candidate residues to be used as FRET pairs on phi-29 DNA polymerase are shown in Figure 10 and the distances of those residue pairs are listed in Table 1.  Huang teaches that a FRET pair with larger change in distance before and after the binding of incoming nucleotide is preferred, as it will generate greater FRET signals.  Huang teaches the selected five pairs including Mutant E375C, K240C, Mutant E375C,R236C, Mutant E375C,K553C Mutant E375C,K547C and Mutant E375C, E544C with distance changes (Ropen-Rclosed) of 6.92A, 6.70 A, 6.37 A, 7.02 A and 6.97 A.  Huang teaches those sites that are fully-solvent accessible and have good orientation for simple and high-yield labeling are marked with a star in Figure 10.  Huang teaches to prevent significant structural perturbation and loss of polymerase activity, the key residues essential for structural and functional integrity of the polymerase are not -included.
Huang further teach that the FRET donor and acceptor do not interfere with the activity of the DNA polymerase and that one of skill in will recognize that additional 
Applicants Response:
Applicants traverse the rejection by summarizing applicant’s interpreted requirement of the claims.  Applicants submit that each of the claims require at least a polymerase linked to at least two fluorescent dye labels to form a labeled polymerase conjugate, ... wherein the conjugate has polymerase activity, wherein the polymerase activity is at least about 80% relative to the polymerase activity of the unconjugated 4 photons before irreversibly photobleaching and wherein the labeled polymerase conjugate does not comprise a labeled nucleotide, however, the polymerase conjugate is capable of binding a labeled nucleotide under conditions where the polymerase conjugate catalyzes incorporation of the labeled nucleotide into a nucleic acid, and the labeled polymerase emits, or induces the emission of a signal with a labeled nucleotide bound to an active site of the polymerase indicative of such nucleotide incorporation. 
Applicant submits the disclosure of Huang is nothing more than an invitation to experiment based on crystal structure data of the exo-Phi29 DNA polymerase and that beyond the exemplified structural information, Huang merely provides nothing more than prophetic description of examples of how one might prepare a polymerase linked to a fluorescent dye label, experimentally find whether a polymerase linked to one or more fluorescent dye labels would retain any polymerase activity and/or whether any such conjugate would or could be capable of binding labeled nucleotide; and no support for incorporation of labeled nucleotide into a nucleic acid or inducing emission of a signal indicative of incorporation.  Applicant submits the disclosure of Huang is completely prophetic with regard to any polymerase linked to at least two fluorescent dye labels and no teaching or showing of Huang provides any improved properties of such conjugates. 
Applicant submits it was not clear before the provided invention that one could make incorporations of at least two fluorescent dye labels to form a labeled polymerase conjugate and resolve sufficient enzyme activity so as to5 provide effective sequencing 
Applicants submit that the Examiner maintains that one skilled in the art is knowledgeable and could determine, based on a high skill, the characteristics of enzymes.  Applicants submit that such an assertion is not sufficient to establish an anticipatory disclosure. Applicants submit that It is well known and understood that incorporation of modifications into enzymes can change the kinetics and properties of enzymes. Applicants submit that complex enzymes such as polymerases may result in one or more changed properties as a result of incorporated modifications.  Applicants submit that it was not clear before the provided invention that one could make such incorporations and resolve sufficient enzyme activity so as to provide effective sequencing results. Applicants submit that it was (and still is) well known in the art that any adjustments to the polymerase, would likely have implications on one or more properties of the enzyme. Applicants submit that as such, one could not assume that any particular activity would be inherent. Applicants submit that that one skilled in the art 
Applicant continue to submit that the Examiner asserts that Huang teaches the provided conjugate emits at least 106 photons before photobleaching.   Applicant submits however, such reference disclosure in Huang, like that in Korlach discussed in the prior response, was to naked fluorophores (i.e., unconjugated high performing dye molecules).  Applicant submits there is no disclosure or suggestion of characteristics of fluorphore conjugated polymerase, and there is absolutely no teaching or suggestion anywhere in the disclosure of Huang that provided conjugates would emit any amount of photons and/or have any characteristics relating to photobleaching.  
Applicants arguments are acknowledged and have been carefully considered, however, are not found persuasive for the reasons previously stated and for those reasons repeated herein.
Applicant’s summary of the claims is acknowledged.  Applicants submission that the disclosure of Huang is nothing more than an invitation to experiment based on crystal structure data of the exo-Phi29 DNA polymerase and that beyond the exemplified structural information, Huang merely provides nothing more than prophetic description of examples of how one might prepare a polymerase linked to a fluorescent dye label is not found persuasive without specifics of how applicants submitted prophetic description of examples fails to anticipate applicants claims.  While a teaching may not be an actual working example, a prophetic example, may describe an 
In response to applicants submission that the disclosure of Huang is completely prophetic with regard to any polymerase linked to at least two fluorescent dye labels and no teaching or showing of Huang provides any improved properties of such conjugates, this is not found persuasive on the basis that the teaching of Huang, prophetic or not, anticipates the current claims.  As previously stated, Huang teaches methods and systems for direct sequencing of single DNA molecules.  Huang teaches compositions and DNA polymerases for use in the methods of direct sequencing of DNA molecules.  Included in the disclosure of Huang is a labeled phi-29 DNA polymerase wherein said DNA polymerase comprises at least one FRET donor and at least one FRET acceptor positioned on the DNA polymerase so that a distinct FRET signal is generated for each different nucleotide incorporated into the new DNA strand by the DNA polymerase (see Examples 1 and 2, claims 1-13 and supporting text).  Huang teach that the FRET donor and FRET acceptor dyes may be positioned at specific amino acid positions listed in Table 1 at page 41 and 42. Huang teaches that the FRET donor and acceptor both comprise a fluorescent molecule (e.g., an organic dye molecule)(see paragraphs [0105]).  Huang teaches that the donor and acceptor can be independently selected from the group consisting of fluorescein, cyanine, rhodamine, and the Alexa series of dyes and the Atto series of dyes (Atto-Tec GmbH).  The design and production of labeled phi-29 polymerase is provided in Examples 1 and 2 of Huang.  Huang teaches the use of the above labeled DNA polymerases in real time DNA 
In response to applicants submission that it was not clear before the provided invention that one could make incorporations of at least two fluorescent dye labels to form a  labeled polymerase conjugate and resolve sufficient enzyme activity so as to5 provide effective sequencing results, this is not found persuasive as Huang teach doing this in examples 3 and 4.   In response to applicants submission that the polymerase activity of an enzyme is simply not a characteristic that one of skill in the art would assume nor could know from the disclosure of Huang, this is not found persuasive on the basis that the level of skill in the art is high that the level of activity can be determined.  Huang et al. teach that in some embodiments, the FRET donor and acceptor do not interfere with the activity of the DNA polymerase (paragraph [0009]).  In response to applicants submission that not one working example is provided in Huang that demonstrates any acting polymerase conjugate, nor any activity, as stated above, the presence of a working example is not a requirement of the disclosure.  In response to applicants submission that it was well known in the art that any adjustments to the polymerase, particularly within range of the active site as Huang suggests, would likely have implications on one or more properties of the enzyme, this is acknowledged as stated above Huang teaches that in some embodiments, the FRET donor and acceptor do not interfere with the activity of the DNA polymerase (paragraph [0009]).  Huang also teaches that one of skill will recognize that additional modifications can be made to the polymerases of the present invention without diminishing their biological activity.  
E375C, K240C, Mutant E375C,R236C, Mutant E375C,K553C Mutant E375C,K547C and Mutant E375C, E544C with distance changes (Ropen-Rclosed) of 6.92A, 6.70 A, 6.37 A, 7.02 A and 6.97 A. 40 Huang teaches those sites that are fully-solvent accessible and have good orientation for simple and high-yield labeling are marked with a star in Figure 10.  Huang teaches to prevent significant structural perturbation and loss of polymerase activity, the key residues essential for structural and functional integrity of the polymerase are not -included.
In response to applicants submission that the Examiners prior assertion that Huang teaches the provided conjugate emits at least 106 photons before photobleaching is in error based on applicants submission that this teaching was to naked fluorophores (i.e., unconjugated high performing dye molecules) and applicants submission that there is no disclosure or suggestion of characteristics of fluorphore conjugated polymerase, or teaching that provided conjugates would emit any amount of photons and/or have any characteristics relating to photobleaching, applicants argument is not found persuasive for the following reasons.  As previously stated, Huang teaches a labeled DNA polymerase wherein said DNA polymerase comprises at least one FRET donor and at least one FRET acceptor positioned on the DNA polymerase so that a distinct FRET signal is generated for each different nucleotide incorporated into the new 6) photons before they are eventually photobleached.  Huang further teach that dye molecules with very good photostability are highly desirable and that proper steps can be taken to prevent photobleaching, such as removal of oxygen.  Thus if most organic dye molecules can be excited to emit 106 photons before photobleaching, even if naked, one of skill would know that those same organic dyes, as a conjugate could be excited to at least emit 104 photons before they are irreversibly photobleached.  This is a 100 fold decrease in the level of 1-3 million (106) photons emission (106) before the naked organic dyes are eventually photobleached.
In response to applicants submission that the Examiner’s maintenance that one skilled in the art is knowledgeable and could determine, based on a high skill, the characteristics of enzymes is not sufficient to establish an anticipatory disclosure, this is argument is not persuasive absent evidence as to specific flaws of the previously stated argument and logic.  Applicant’s submission that it is well known and understood that incorporation of modifications into enzymes can change the kinetics and properties of enzymes and that complex enzymes such as polymerases may result in one or more changed properties as a result of incorporated modifications are found nonpersuasive 
Thus the rejection is maintained for the reasons previously made of record and for those reasons repeated herein.
Thus claim(s) 1, 2, 4-7, 38-43, 45-48 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huang WO 2010/068884.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-7, 38-43, 45-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang WO 2010/068884.

Huang teaches that fluorescently-labeled nucleotides are not required for the technology. Thus, background resulting from the fluorescent nucleotides is not an issue. With high quality optics and imaging technique, the remaining background (e.g, resulting from Raman and Rayleigh scattering) can be suppressed to an almost negligible level. Thus, for single molecule imaging over a sustained period of time, every single photon can be counted, if desired.
Huang teaches that the FRET donor and acceptor both comprise a fluorescent molecule (e.g., an organic dye molecule)(see paragraphs [0105]).  Huang teaches that the donor and acceptor can be independently selected from the group consisting of fluorescein, cyanine, rhodamine, and the Alexa series of dyes and the Atto series of dyes (Atto-Tec GmbH).  Huang teach that high-performing organic dye molecules can be excited to emit 1-3 million (106) photons before they are photobleached.  Huang et al. further teach that “Highly photostable dyes are thus desired for single molecule work” and the Alexa series of dyes are some of the brightest and most photostable dyes available.  Huang et al. further teach the removal of oxygen and prevention of blinking 
Huang teaches that in some embodiments, the FRET donor and acceptor do not interfere with the activity of the DNA polymerase (paragraph [0009]).  Huang also teaches that one of skill will recognize that additional modifications can be made to the polymerases of the present invention without diminishing their biological activity thus encompassing at least 80% activity relative to the unconjugated polymerase.  
To support of this teaching, Huang teaches that candidate residues to be used as FRET pairs on phi-29 DNA polymerase are shown in Figure 10 and the distances of those residue pairs are listed in Table 1.  Huang teaches that a FRET pair with larger change in distance before and after the binding of incoming nucleotide is preferred, as it will generate greater FRET signals.  Huang teaches the selected five pairs including Mutant E375C, K240C, Mutant E375C,R236C, Mutant E375C,K553C Mutant E375C,K547C and Mutant E375C, E544C with distance changes (Ropen-Rclosed) of 6.92A, 6.70 A, 6.37 A, 7.02 A and 6.97 A.  Huang teaches those sites that are fully-solvent accessible and have good orientation for simple and high-yield labeling are marked with a star in Figure 10.  Huang teaches to prevent significant structural perturbation and loss of polymerase activity, the key residues essential for structural and functional integrity of the polymerase are not -included.
Huang further teach that the FRET donor and acceptor do not interfere with the activity of the DNA polymerase and that one of skill in will recognize that additional 
One of skill in the art at the time of invention would be motivated to practice the methods of direct sequencing of single DNA molecules as taught by Huang to sequence single DNA molecules.  One would have been motivated to create labeled polymerase conjugates as taught by Huang as a means of performing the methods of sequencing single DNA molecules as taught by Huang.  Those obvious labeled polymerase conjugates that one of skill in the art would be motivated to create and use in the taught 
The motivation for the creating and using a polymerase conjugate and the conjugate emits upon continuous excitation a total photon count of at least 104 photons before irreversibly photobleaching is for the most efficient sequencing results and the 6) photons before they are photobleached in support of this motivation.  Huang et al. further teach that “Highly photostable dyes are thus desired for single molecule work” and the Alexa series of dyes are some of the brightest and most photostable dyes available in support of this motivation.  Huang et al. further teach the removal of oxygen and prevention of blinking will reduce photobleaching in support of this motivation.  Huang et al. teach that examples of dye pairs for FRET labeling include Alexa-405/Alexa-488, Alexa-488/Alexa-456, Alexa-532/Alexa-594, Alexa-594/Alexa-680, Alexa-594/Alexa-700, Alexa-700/Alexa-790 and Huang teach the Alexa series of dyes are very bright and more photostable than other dyes in support of this motivation.  The expectation of success is high based upon the high level of expertise the area of recombinant protein engineering and sequenceing technology as exemplified by the results of Huang demonstrated by Example 1, design of labeled phi-29 DNA polymerase; Example 2, in vitro translation of a labeled DNA polymerase, Example 3; READS technology using immobilized DNA polymerase; Example 4; READs technology using immobilized DNA template.
Thus claims 1, 2, 4-7, 38-43, 45-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang WO 2010/068884.

Remarks
No claim is allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
3/4/2022


/Richard G Hutson/
Primary Examiner, Art Unit 1652